726 S.E.2d 861 (2012)
STATE
v.
Andre Sharrod SHARPLESS.
No. 267P12-1.
Supreme Court of North Carolina.
June 20, 2012.
Ann B. Petersen, Chapel Hill, for Sharpless, Andre Sharrod.
Steve Arbogast, Special Deputy Attorney General, for State of North Carolina.
Ben David, District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 20th of June 2012 by State of NC for Temporary Stay:
"Motion Allowed by order of the Court in conference, this the 20th of June 2012."